MEMORANDUM **
Darren William Bell appeals from his guilty-plea conviction and sentence of 30 months and five years supervised release for possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, United States v. Bee, 162 F.3d 1232, 1234 (9th Cir.1998), and we affirm.
Bell challenges a special condition of supervised release that prohibits him from using the Internet or Internet-ready devices without permission of his probation officer, because he contends this condition involves a greater deprivation of liberty than is reasonably necessary. This contention is foreclosed by United States v. Antelope, 395 F.3d 1128, 1142 (9th Cir.2005), and United States v. Rearden, 349 F.3d 608, 619-21 (9th Cir.2003).
Bell also challenges a special condition of supervised release that prohibits him from possessing materials depicting or describing “sexually explicit conduct” as defined by 18 U.S.C. § 2256(2), because he contends this condition is overly broad and proscribes constitutionally protected speech. This contention is foreclosed by Rearden, 349 F.3d at 620.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid- • ed by 9 th Cir. R. 36-3.